Citation Nr: 9901524	
Decision Date: 01/21/99    Archive Date: 02/01/99

DOCKET NO.  97-12 085	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veterans death.

2.  Basic eligibility for Dependency and Indemnity 
Compensation (DIC) under the provisions of Section 1318, 
Title 38, United States Code.

3.  Basic eligibility for Survivors/Dependents Educational 
Assistance under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The veteran served on active duty in the United States Navy 
during World War II.  He died on December [redacted], 1993.  The 
appellant is the surviving spouse of the deceased veteran.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a January 1996 rating decision issued 
by the St. Petersburg, Florida, Department of Veterans 
Affairs (VA) Regional Office (RO).  The RO in Pittsburgh, 
Pennsylvania, presently has jurisdiction over this case.


CONTENTIONS OF APPELLANT ON APPEAL

The appellant contends that the veterans death in 1993 due 
to lung cancer was the result of his exposure to radiation 
while stationed in Japan shortly after the atomic bomb blasts 
that destroyed the cities of Hiroshima and Nagasaki.  She 
argues that the veterans clinical presentation of lung 
cancer many years after service, specifically in December 
1992, and positive medical history for long-term cigarette 
smoking does not rule out the possibility that his cancer was 
caused by exposure to ionizing radiation and since lung 
cancer is a disease associated with exposure to this kind of 
radiation, she is entitled to service connection for the 
cause of his death.  She has offered no specific contentions 
regarding the other issues on appeal.



DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veterans 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the appellant has not met her 
statutory duty of submitting evidence sufficient to justify a 
belief that her claim for service connection for the cause of 
the veterans death is well grounded.  Further, it is the 
decision of the Board that basic eligibility for DIC under 
the provisions of 38 U.S.C. § 1318, and for Survivors/ 
Dependents Educational Assistance benefits under Chapter 35, 
Title 38, United States Code, is not established.


FINDINGS OF FACT

1.  The veteran served on active duty in the United States 
Navy from April 1945 to August 1946.

2.  Service records verify that the veteran served aboard the 
USS LARSON (DD-830), and that he participated in the 
occupation of Hiroshima and Nagasaki, Japan, following the 
atomic bomb blasts that destroyed these cities in August 
1945.

3.  The veterans service medical records are entirely 
negative for complaints, treatment or diagnosis of any 
carcinomas of the lungs or other organ.  Further, there is no 
evidence of any abnormalities of the lungs, chest or heart 
noted in service.

4.  The veteran died in December 1993, at the age of 66, due 
to cardiopulmonary arrest due to or as a consequence of 
metastatic lung cancer.  Medical records in the file indicate 
that his lung cancer was first diagnosed in December 1992 by 
x-ray.

5.  At the time of his death, the veteran did not have a 
disability recognized by VA as causally related to 
cardiopulmonary arrest or lung cancer.

6.  The appellant has presented no competent medical evidence 
linking the cause of the veterans death to any event or 
etiology in service, including any medical infirmities he was 
treated for during service.

7.  The veteran was honorably discharged from service in 
August 1946, but he did not have any service-connected 
disabilities during his lifetime and it is not established 
that his death was due to a service-connected disability.


CONCLUSIONS OF LAW

1.  The claim for service connection for the cause of the 
veterans death due to exposure to ionizing radiation, 
tobacco use, or on any other basis, is not well grounded and 
there is no further statutory duty to assist the appellant in 
developing facts pertinent to this claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  Legal entitlement to DIC under the provisions of Section 
1318, Title 38, United States Code, is not established.  38 
U.S.C.A. § 1318 (West 1991); 38 C.F.R. § 3.22 (1998).

3.  Legal entitlement to Survivors/Dependents Educational 
Assistance benefits under Chapter 35, Title 38, United States 
Code, is not established.  38 U.S.C.A. §§ 3501, 3510 (West 
1991); 38 C.F.R. §§ 3.807, 21.3021 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for the Cause of the Veterans Death

Law and Regulations Governing Well-Grounded Claims

Under 38 U.S.C.A. § 5107(a), a VA claimant has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that a claim of entitlement to 
service connection is well grounded.  See Robinette v. Brown, 
8 Vet. App. 69, 73 (1995).

Where the determinative issue involves medical etiology or a 
medical diagnosis, competent medical evidence that a claim is 
plausible or possible is generally required for the 
claim to be well grounded.  Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  Establishing 
service connection generally requires (1) medical evidence of 
a current disability, (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury, and (3) medical evidence 
of a nexus between the asserted in-service disease or injury 
and the present disease or injury.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), affd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); see also Epps v. Gober, 126 F. 3d 
1464, 1468 (Fed. Cir. 1997) (expressly adopting definition of 
well-grounded claim set forth in Caluza), petition for cert. 
filed, No. 97-7373 (Jan. 5, 1998).

Alternatively, the third Caluza element can be satisfied by 
evidence of continuity of symptomatology and medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Also, in the case of a 
disease only, service connection may be established by (1) 
evidence of the existence of a chronic disease in service or 
of a disease, eligible for presumptive service connection 
pursuant to statute or regulation, during the applicable 
presumption period and (2) present disability from it.  
Savage, 10 Vet. App. at 495.  A chronic disability in service 
can be shown by either evidence contemporaneous with 
service or the presumption period or evidence that is post -
ervice or post-presumption period.  Id.

However, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
See Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also 
Murphy, 1 Vet. App. 78, 81.  The kind of evidence needed to 
make a claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit, 5 Vet. App. 91, 92-93.  
For some factual issues, competent lay evidence may be 
sufficient.  However, where the claim involves issues of 
medical fact, such as medical causation or medical diagnoses, 
competent medical evidence is required.  Id.

To establish entitlement to service connection for the cause 
of the veterans death, the evidence of record must show that 
a disability incurred in or aggravated by service either 
caused or contributed substantially or materially to cause 
death.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 
(1998).  The service-connected disability will be considered 
as the principal cause of death when such disability, singly 
or jointly with another condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  To be considered a 
contributory cause of death, it must be shown that the 
service-connected disability contributed substantially or 
materially; that it combined to cause death; or that it aided 
or lent assistance to the production of death.  38 C.F.R. 
§ 3.312(c)(1).  It is not sufficient to show that the 
service-connected disability casually shared in producing 
death; rather, a causal connection must be shown.  Id.


Law and Regulations Pertaining to Service Connection and 
Ionizing Radiation Exposure

Service connection may be granted for disability resulting 
from disease or injury incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 
C.F.R. § 3.303(a) (1998).  In addition, service connection 
for certain chronic diseases may be granted on a 
presumptive basis.  38 U.S.C.A. § 1112 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1998).  As applied to the facts in this 
case, such diseases include malignant tumors if shown to be 
compensably disabling within one year after service.  38 
C.F.R. § 3.307(a)(3).  Service connection may also be granted 
for any disability diagnosed after discharge, when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).

With respect to the presumptive diseases, the Board notes 
that a claimant is not precluded from establishing service 
connection for diseases subject to presumptive service 
connection with proof of actual direct causation.  See Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The holding in 
Combee is applicable to the facts in this case.

In addition to the above, claims for service connection based 
on exposure to ionizing radiation are adjudicated under the 
provisions of 38 C.F.R. § 3.311 (1998).  In all claims which 
it is established that a radiogenic disease first became 
manifest after service and was not manifest to a compensable 
degree within any applicable presumptive period as specified 
in 38 C.F.R. § 3.307 or § 3.309, and it is contended the 
disease is a result of exposure to ionizing radiation in 
service, an assessment will be made as to the size and nature 
of the radiation dose or doses.  38 C.F.R. § 3.311(a).

Application of 38 C.F.R. § 3.311 provides, at a minimum, a 
three-step process: (1) the claimant must satisfy the four 
criteria of section 3.311(a), i.e., presence of a radiogenic 
disease is established; person has relevant service; 
the radiogenic disease was not covered as one of the 
presumptive radiation-exposed diseases under 38 C.F.R. 
§§ 3.307, 3.309; and, claimant contends the radiogenic 
disease was result of exposure to ionizing radiation in 
service; (2) VA must then seek a dose estimate, which in this 
case must be requested from the Department of Defense; and, 
(3) if the dose estimate shows exposure to ionizing radiation 
in service, VA must then refer the matter to the Under 
Secretary for Benefits for further consideration in 
accordance with paragraph (c) of section 3.311.  See Hilkert 
v. West, 11 Vet. App. 284 (1998).

The term radiogenic disease means a disease that may be 
induced by ionizing radiation and, for purposes of this 
claim, includes lung cancer, if shown to have manifested 5 
years or more after exposure.  38 C.F.R. §§ 3.311(b)(2) and 
(b)(5) (1998).

When a claim is forwarded for review pursuant to paragraph 
(b)(1) of section 3.311, the Under Secretary for Benefits 
shall consider the claim with reference to the factors 
specified in paragraph (e) of this section, infra, and if 
necessary, the Under Secretary for Benefits may request an 
advisory opinion from the Under Secretary for Health.  38 
C.F.R. § 3.311(c) (1998).  The Under Secretary for Benefits 
must determine, in writing, and based on sound scientific and 
medical evidence, whether it is at least as likely or not, or 
that there is no reasonably possibility, that the veterans 
disease resulted from radiation exposure in service.  38 
C.F.R. § 3.311(c)(i) (1998).  This determination must be 
forwarded to the RO in connection with the adjudication of 
the claim.  Id.

The factors to be considered by the Under Secretary for 
Benefits in determining whether a veterans disease resulted 
from exposure to ionizing radiation in service include:

(1) The probable dose, in terms of dose 
type, rate and duration as a factor in 
inducing the disease, taking into account 
any known limitations in dosimetry 
devices employed in its measurement or 
the methodologies employed in its 
estimation;

(2) The relative sensitivity of the 
involved tissue to induction, by ionizing 
radiation, of the specific pathology;

(3) The veterans gender and pertinent 
family history;

(4) The veterans age at time of 
exposure;

(5) The time-lapse between exposure and 
onset of the disease, and;

(6) The extent to which exposure to 
radiation, or other carcinogens, outside 
of service may have contributed to 
development of the disease.

38 C.F.R. § 3.311(e) (1998).

The determination of service connection for claims based on 
exposure to ionizing radiation under 38 C.F.R. § 3.311 will 
be made under the generally applicable provisions of Part 3 
of 38 C.F.R., as set forth above, giving due consideration to 
all evidence of record, including any opinion provided by the 
Under Secretary for Health or an outside consultant.  38 
C.F.R. § 3.311(f) (1998).  However, in no case will service 
connection be established if the disease is due to the 
veterans own willful misconduct, or if there is affirmative 
evidence to establish that a supervening, nonservice-related 
condition or event is more likely the cause of the disease.  
38 C.F.R. § 3.311(g) (1998).

Factual Background

The veteran expired by natural causes on December [redacted], 1993; 
the immediate cause of death, as noted on the Certificate of 
Death dated December 13, 1993, was cardiopulmonary arrest due 
to or as a consequence of metastatic lung cancer.  There were 
no conditions listed as being due to or the consequence of 
the lung cancer.  The veteran died at home and no autopsy was 
performed.

Private medical records in the file indicate that the veteran 
was diagnosed with lung cancer in January 1993 based on a 
computerized tomography of the chest taken in December 1992 
which showed what was later described by the veterans 
treating physician as a large, nonresectable, adenocarcinoma 
in the right lung.  Additional clinical tests revealed that 
the lung cancer metastasized to the veterans brain.  The 
private medical records did not reflect any physicians 
medical opinion or diagnosis regarding the etiology of the 
veterans lung cancer, but it was noted that the veteran had 
a 40+ year history of smoking one pack of cigarettes per day.

It is noted that the appellant was advised of her right to 
submit any available medical records in support of her clam, 
or to inform VA of the need to obtain such records, but only 
the aforementioned records dated in 1993 were submitted.

The veteran served on active duty in the United States Navy 
from April 1945 to August 1946.  Service records verify that 
he served aboard the USS LARSON (DD-830), and that he 
participated in the occupation of Hiroshima and Nagasaki, 
Japan, following the atomic bomb blasts that destroyed those 
cities in August 1945.  However, the veterans service 
medical records are entirely negative for complaints, 
treatment or diagnosis of any carcinomas of the lungs or 
other organ.  Further, there is no evidence of any 
abnormalities of the lungs, chest or heart noted in service.  
In addition, service medical records are entirely negative 
for any references to cigarette smoking-related disease or 
nicotine dependence.

Additional medical records in the file consist only of the 
reports from the Martin Memorial Hospital in Stuart, Florida, 
reflecting a period of hospitalization in August-September 
1983 for left lumbar plexipathy of undetermined etiology; 
colon polyp; reflex dystrophy, left ankle; and, weight loss 
of undetermined etiology.  These records also denoted a 40 
year history of cigarette smoking (one pack per day).  
However, the reports from this hospital are entirely negative 
for complaints, treatment or diagnosis of any carcinomas of 
the lungs or other organ.  In fact, a routine chest x-ray 
taken during this period of hospitalization was interpreted 
as negative for any abnormalities lungs, chest or heart.

In connection with the development of the appellants 
ionizing radiation claim, the RO obtained a dose assessment 
from the Defense Nuclear Agency (DNA).  The DNAs report, 
dated November 3, 1994, reflects that a review of naval 
historical records confirmed that the veteran was present 
both in the Hiroshima area and at Nagasaki during the 
American occupation of Japan.  However, with respect to the 
dose assessment, the DNA reported the following:

A scientific dose reconstruction title 
Radiation Dose Reconstruction:  U. S. 
Occupation Forces in Hiroshima and 
Nagasaki, Japan, 1945-1946 (DNA 5512F, 
available at your facility) has 
determined the maximum possible radiation 
dose that might have been received by any 
individual who was at either Hiroshima or 
Nagasaki for the full duration of the 
American occupation (September 1945 to 
June 1946 for Nagasaki; and September 
1945 to March 1946 for Hiroshima).  Using 
all possible worst case assumptions, 
the maximum possible dose any individual 
serviceman might have received from 
external radiation, inhalation, and 
ingestion is less than one rem.  This 
does not mean that any individual 
approached that level of exposure.  In 
fact, it is probable that the great 
majority of servicemen assigned to the 
Hiroshima and Nagasaki occupation forces 
received no radiation exposure 
whatsoever, and that the highest dose 
received by anyone was a few tens of 
millirem.

The DNAs report, along with the veterans claims folder, was 
forwarded by the RO to the VAs Director, Compensation and 
Pension Service, in November 1995 for further consideration 
under the provisions of 38 C.F.R. § 3.311.  The ROs letter 
to the Director, Compensation and Pension Service, provided 
information regarding the veterans military service dates; 
his presence at Hiroshima and Nagasaki during the American 
occupation of Japan as well as DNAs dose assessment 
findings; information concerning the cause of his death, the 
type of cancer he had and when it was first diagnosed; 
information concerning the veterans age at the time of 
exposure (18); the time lapse between exposure and the onset 
of his lung cancer (47 years); information concerning his 
family history (father passed away in his 70s from a stroke; 
mother died at 94 due to old age; one sister passed away from 
breast cancer; five other siblings died of non-cancer related 
illnesses) and employment history (worked as a beer 
distributor from 1946 to 1957; worked in a furniture store 
from 1959 to 1965; co-owned a gas station between 1965 and 
1967; and from 1967 until his death he worked for the Florida 
Turnpike managing a service department); and, information 
concerning his history of exposure to known carcinogens or 
radiation prior to and/or after service which denoted the 
aforementioned history of cigarette smoking.

In response to the ROs request, the Director, Compensation 
and Pension Service, forwarded the inquiry to the Assistant 
Chief Medical Director for Public Health and Environmental 
Hazards in December 1995 for review of the file and a medical 
opinion concerning whether the veterans lung cancer was due 
to exposure to ionizing radiation in service.  In the report 
that followed, dated December 8, 1995, the Assistant Chief 
Medical Director, S. H. Mather, M.D., M.P.H., first noted the 
DNAs findings that the veteran was exposed to a dose of 
ionizing radiation during service of less than 1 rem.  Based 
on this dose assessment, and together with the other 
pertinent facts, Dr. Mather commented that,

It is calculated that exposure to 25.5 
rads or less at age 19 in a known, 
regular smoker provides a 99 percent 
credibility that there is no reasonable 
possibility that it is as likely as not 
that the veterans lung cancer is related 
to exposure to ionizing radiation (CIRRPC 
Science Panel Report Number 6, 1988, page 
29).  Information in Health Effects of 
Exposure to Low Levels of Ionizing 
Radiation (BEIR V), 1990, pages 267 to 
278, will modify this estimate somewhat 
but will not lower the calculated 
exposure to a much lower level and will 
not invalidate the carcinogenic effects 
of smoking.

Based on these findings, Dr. Mather concluded her report by 
stating that [i]n light of the above, in our opinion it is 
unlikely that the veterans lung cancer can be attributed to 
exposure to ionizing radiation in service.

Dr. Mathers report was returned to the Director, 
Compensation and Pension Service, and in a report dated 
December 14, 1995, the Director notified the RO of the 
following:

As stated in our letter of 10-1-95, an 
opinion was requested from the Under 
Secretary for Health concerning the 
relationship between the veterans death 
from lung cancer and exposure to ionizing 
radiation in service.
We have received a medical opinion, with 
which we agree, from the Under Secretary 
that advises it is unlikely that the 
veterans disability resulted from 
exposure to radiation in service.

As a result of this opinion, and 
following review of the evidence in its 
entirety, it is our opinion that there is 
no reasonable possibility that the 
veterans lung cancer was the result of 
such exposure.

As alluded to above in the INTRODUCTION, the RO in St. 
Petersburg, Florida, reviewed all of the aforementioned 
reports and concluded in a rating decision issued in January 
1996 that service connection was not warranted for the cause 
of the veterans death.  The RO also denied entitlement to 
DIC under the provisions of 38 U.S.C. § 1318 and Chapter 35 
educational assistance benefits for dependents.  This appeal 
followed.

In March 1998, the Board remanded this case for adjudication 
of the cigarette smoking-tobacco use element of this claim.  
In August 1998, the RO in Pittsburgh, Pennsylvania, issued a 
supplemental statement of the case denying this element of 
the claim on the basis that it was not well grounded.  In 
connection with the development of this claim, the appellant 
was requested to provide information concerning the veterans 
history of smoking.  Her reply to this inquiry, received in 
June 1998, made clear that she was primarily advancing the 
ionizing radiation exposure element of her claim based on the 
veterans presence at Hiroshima and Nagasaki during World War 
II.  However, in response to a series of questions regarding 
his smoking, she stated that she met the veteran in 1950 and 
that he smoked a pack of cigarettes every day, although 
sometimes less.  She also indicated no knowledge of when he 
started using tobacco products, when he stopped using such 
products, how much he smoked before, during and after 
service, and whether any one in his family had a similar 
condition or whether a physician who treated him found a 
relationship between a disease and tobacco use during active 
service.  Regarding the development of her claim, the 
appellant stated also that all records concerning the veteran 
should be in his claims file.

Analysis

On the basis of the relevant facts in this case, the Board 
concludes the appellants claim of service connection for the 
cause of the veterans death due to exposure to ionizing 
radiation, tobacco use, or on any other basis, is not well 
grounded.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (where 
determinative issue involves either medical etiology or 
medical diagnosis, competent medical evidence is required to 
fulfill well-grounded-claim requirements for veterans 
benefits).  As detailed above, there is no competent medical 
evidence of record which supports an etiological relationship 
between any condition the veteran was treated for in service 
and the subsequent development of lung cancer many years 
after service.  Moreover, as the medical evidence of record 
does not reflect any complaints, treatment, manifestations or 
diagnosis of any abnormalities of the lung, heart or chest in 
service, or which shows an etiological relationship between 
the cardiopulmonary arrest that was the direct cause of his 
death and any incident or event from his service, service 
connection is not warranted for this condition.  In summary, 
no medical evidence of record links the heart attack and lung 
cancer that caused the veterans death in December 1993 to 
any event or etiology of his World War II-era military 
service.  See Beausoleil v. Brown, 8 Vet. App. 459, 464 
(1996) (with respect to medical nexus for well groundedness, 
the claimant must supply objective medical evidence to 
support claim); cf. Obert v. Brown, 5 Vet. App. 30, 33 (1993) 
(presentation of well-grounded claim triggers necessity to 
seek medical evidence to verify or not verify claim provided, 
medical evidence already of record supports claim on the 
nexus question).

Initially, the Board notes that according to the three-step 
process articulated in Hilkert v. West, supra, the 
appellants section 3.311 claim satisfies the minimum 
pleading criteria regarding (1) the presence of a radiogenic 
disease - lung cancer - diagnosed more than 5 years after the 
claimed exposure in service; (2) the criteria that the 
veteran was exposed to ionizing radiation during service; (3) 
the criteria involving a non-presumptive radiation-
exposed disease under 38 C.F.R. §§ 3.307, 3.309 - lung 
cancer is not listed such under 38 C.F.R. § 3.309(d)(2)(i); 
and (4) the criteria which require the appellant to contend 
that the radiogenic disease was caused by exposure to 
ionizing radiation in service.  Moreover, the RO has obtained 
a dose assessment from the Department of Defense and referred 
the case for review by the Under Secretary for Benefits in 
accordance with paragraph (c) of section 3.311.

As stated above, the appellant primarily contends that her 
husbands death due to lung cancer developed as a consequence 
of exposure to ionizing radiation while he participated in 
the occupation of Japan following the atomic bomb blasts at 
Hiroshima and Nagasaki in August 1945.  Service records 
confirm that the veteran was in these areas with American 
occupation forces in 1945 and 1946, and that he was exposed 
to less than 1 rem of ionizing radiation as result, as 
reflected in the DNAs dose assessment report and as noted by 
Dr. Mather in her report dated in December 1995.  However, 
the appellants claim under section 3.311 is not well 
grounded because the pertinent evidence in this case finds no 
medical relationship or link between the veterans lung 
cancer first clinically shown by the evidence in December 
1992 and the minimal amount of exposure to ionizing radiation 
he experienced nearly 50 years prior to the onset of his 
cancer.  As detailed above, the medical opinion of Dr. Mather 
is against such a relationship; it is clear from her report 
that she considered the factors listed under 38 C.F.R. 
§ 3.311(e).  The dose assessment, the type of cancer, the 
veterans age at the time of exposure and medical history as 
well as the time-lapse between the onset of his lung cancer 
and his exposure to ionizing radiation in service and the 
element of exposure to other carcinogens, in this case, 
cigarette smoking, were facts known to Dr. Mather at the time 
she prepared her report and based on her report, were 
considered in the formulation of her opinion.  Moreover, 
there is no other report of statement of equivalent medical 
expertise to refute the medical opinion of Dr. Mather.  Thus, 
in the absence of competent medical evidence which confirms a 
positive relationship between the veterans lung cancer and 
his exposure to radiation in service, and which links such 
condition to the cause of his death in December 1993, there 
is simply no adequate basis to award service connection for 
the cause of his death under section 3.311 of 38 C.F.R.

Similarly, with respect to tobacco use, this claim is not 
well grounded because there is no evidence whatsoever showing 
that the veterans lung cancer was due to any identifiable 
residuals of injury or disease due to tobacco use during his 
World War II-era military service.  See VAOPGCPREC 2-93, 58 
Fed. Reg. 42756 (1993).  Moreover, there is no evidence 
showing that he was nicotine dependent during his military 
service in 1945-46.  As detailed above, the medical history 
of this case denotes a long history of cigarette smoking that 
preceded the veterans military service and continued for 
many years thereafter until his death in 1993.  Medical 
records on file suggest that there is a connection between 
his chronic, long-term history of smoking and the onset of 
his lung cancer in December 1992.  However, what is lacking 
here is objective evidence, particularly, service medical 
records, showing the incurrence or aggravation of a disease 
or injury due to tobacco use while the veteran served with 
the Navy during World War II.  Development efforts were 
undertaken by the RO to provide the appellant the opportunity 
to substantiate this element of her claim.  However, as 
detailed above, the appellant provided no information 
regarding the veterans use of tobacco products during 
service.  As such, there is no adequate basis to award 
service connection for the cause of the veterans death on 
account of tobacco use during service.

Furthermore, as there is no competent medical evidence 
establishing an etiological connection between exposure to 
ionizing radiation in service and the development of his lung 
cancer in December 1992 and his eventual death by this 
disease one year later, in December 1993, service connection 
on a direct basis for a cancer disease is not warranted as 
well.  Combee, 34 F.3d 1039 (Fed.Cir. 1994).  Moreover, 
presumption service connection for malignant tumors under 
38 C.F.R. § 3.307 is not warranted for the reasons stated 
above, i.e., no medical evidence showing the presence of the 
cancerous lesion in his right lung within one year after his 
military discharge in August 1946.

The Board does not wish to imply that the appellants 
contentions are not credible, but reliance on her contentions 
alone to grant service connection could only be done by the 
Boards acceptance of (1) mere conjecture as to the actual 
incurrence of a radiogenic disease in service given that no 
records can be obtained to corroborate such a fact and (2) a 
laypersons opinion to provide the necessary link showing the 
incurrence of such a disease in service and its etiological 
relationship to the cause of the veterans death.  As 
detailed above, the relevant caselaw requires that the 
link must be satisfied by competent medical evidence.  In 
this case, unfortunately for the appellant, there is none.

The Board would like to reiterate that it has carefully and 
compassionately considered the appellants contentions and 
statements on appeal; however, as previously stated, her lay 
contentions alone cannot meet the burden imposed by 
38 U.S.C.A. § 5107(a) with respect to the existence of a 
service-connected disability and a relationship between that 
disability and the veterans death.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  With respect to these contentions, 
it is not shown by the evidence that the appellant has the 
requisite medical expertise or training to render a competent 
medical opinion on the cause of the veterans death.  On the 
basis of the above findings, the Board can identify no basis 
in the record that would make this claim for service 
connection plausible or possible.  38 U.S.C.A. § 5107(a) 
(West 1991); see Grottveit at 92, Tirpak, at 610-11; and 
Murphy at 81.

Where the appellant has not met this burden, the VA has no 
further duty to assist her in developing facts pertinent to 
her claim, including no duty to solicit another medical 
opinion.  38 U.S.C.A. § 5107(a) (West 1991); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).

Although where a claim is not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to the claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) (West 1991) to advise a claimant of evidence needed 
to complete his or her application.  This obligation depends 
on the particular facts of the case and the extent to which 
the claimant has been advised of the evidence necessary to 
well ground a claim.  See Robinette v. Brown, 8 Vet. App. 69 
(1995).  Here, the Board finds that VA has no outstanding 
duty to inform the appellant of the necessity to submit 
certain evidence to complete her application for VA benefits.  
Nothing in the record suggests the existence of evidence that 
is available which might well ground this claim.  In this 
respect, the Board is satisfied that the obligation imposed 
by section 5103(a) has been satisfied.  See Franzen v. Brown, 
9 Vet. App. 235 (1996) (VAs obligation under sec. 5103(a) to 
assist claimant in filing his claim pertains to relevant 
evidence which may exist or could be obtained) and Wood v. 
Derwinski, 1 Vet. App. 190 (1991) (VA duty is just what 
it states, a duty to assist, not a duty to prove a claim).

Accordingly, the Board must deny the appellants claim of 
service connection for the cause of the veterans death as 
not well grounded.

II.  Basic Eligibility for DIC under the provisions of 38 
U.S.C. § 1318 and Survivors/Dependents Educational 
Assistance under Chapter 35, Title 38, United States Code

In pertinent part, section 1318(a) of title 38, United States 
Code, authorizes payment of DIC to a benefits-eligible 
surviving spouse in cases where a veterans death was not 
service connected, provided the veteran was in receipt of or 
entitled to receive compensation at the rate of 100 percent 
(total rating) due to service-connected disability for a 
period of ten or more years immediately preceding death.  See 
38 U.S.C.A. § 1318(b) (West 1991); 38 C.F.R. § 3.22 (1998).

For the purposes of educational assistance under 38 U.S.C. 
Chapter 35, the child or surviving spouse of a veteran will 
have basic eligibility if the following conditions are met: 
(1) The veteran was discharged from service under conditions 
other than dishonorable, or died in service; and (2) the 
veteran has a permanent total service-connected disability; 
or (3) a permanent total service-connected disability was in 
existence at the date of the veterans death; or (4) the 
veteran died as a result of a service-connected disability.  
See 38 C.F.R. § 3.807(a) (1998); see also 38 U.S.C.A. 
§§ 3501, 3510 (West 1991) and 38 C.F.R. § 21.3021 (1998).

As none of the conditions cited above for either DIC benefits 
under section 1318 or for educational assistance benefits 
under Chapter 35 are applicable to the facts in this case, 
the Board must deny the appellants claim for these benefits.  
Review of the record discloses that the veteran was honorably 
discharged from service in August 1946, but he did not have 
any service-connected disabilities during his lifetime and it 
is not established that his death was due to a service-
connected disability.  Hence, basic eligibility for section 
1318 or Chapter 35 educational assistance benefits is not 
met.

The Board is bound by the regulations of the Department.  
38 U.S.C.A. § 7104(c) (West 1991).  Thus, for the reasons 
stated above, the Board has no legal authority to grant DIC 
under section 1318 or educational assistance benefits under 
Chapter 35.  Where the law and not the evidence is 
dispositive of the issue before the Board, the claim is 
denied because of the absence of legal merit or the lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994); see also Walker v. Brown, 8 Vet. App. 356 
(1995) (in statutory interpretation, if the plain meaning of 
a statute is discernible, that plain meaning must be given 
effect) and Tallman v. Brown, 7 Vet. App. 453, 464-65 (1995) 
(regulatory provisions entitled to deference if not in 
conflict with statute).  Accordingly, the appeal as to these 
issues must fail.
ORDER

The appellant having failed to submit a well-grounded claim, 
the claim of entitlement to service connection for the cause 
of the veterans death is denied.

Basic eligibility for DIC under the provisions of 38 U.S.C. 
§ 1318 or for Survivors/Dependents Educational Assistance 
benefits under Chapter 35, Title 38, United States Code, is 
not established; the appellants claims for these benefits 
are denied.



		
	A. BRYANT
	Member, Board of Veterans Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans Appeals.
- 2 -
